Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149671                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  _________________________________________                                                               David F. Viviano
                                                                                                      Richard H. Bernstein,
  In re FILIBECK Estate.                                                                                              Justices

  _________________________________________
  HEIDI J. FILIBECK, Personal Representative of
  the ESTATE of STEPHEN J. FILIBECK,
               Plaintiff-Appellee,
  v                                                                 SC: 149671
                                                                    COA: 315107
                                                                    Menominee PC: 2011-000065-CZ
  LAURA J. BEAL,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 5, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a constructive trust was properly
  imposed where the defendant raised funds from third party donors to defray a relative’s
  unexpected medical expenses for a life threatening condition, and those funds were
  placed in a credit union account in the defendant’s own name, which she later withdrew
  for her personal benefit before the relative’s death; (2) whether the decedent-beneficiary
  of the donated funds made a valid inter vivos or causa mortis gift of the funds to the
  defendant, including delivery of the funds to the defendant; and (3) if there was no such
  valid gift, whether the trial court erred in concluding that the remaining balance of
  donated funds must be paid to the decedent-beneficiary’s estate, cf Matter of Gonzalez,
  262 NJ Super 456, 460-463; 621 A 2d 94 (Ch Div 1992).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2015
           p0416
                                                                               Clerk